48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Zimmerman REED, Appellant,v.BIOPLASTY, INC.; Bio-Manufacturing;  Uroplasty, Inc.;Wesley B. Huisinga, United States Trustee, Appellee.
No. 94-2515.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 9, 1995.Filed:  Feb. 28, 1995.

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Zimmerman Reed law firm appeals from the district court's1 order dismissing for lack of jurisdiction its appeal from the bankruptcy court's2 order denying its application for fees and expenses.  Having carefully reviewed the parties' briefs and appendices, we conclude the district court was clearly correct and affirm without further discussion.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota


2
 The Honorable Nancy C. Dreher, United States Bankruptcy Judge for the District of Minnesota